United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2206
                         ___________________________

                        Cornice & Rose International, LLC

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Jon Richard Herbrechtsmeyer; Gene A. Hall; Kurt Herbrechtsmeyer; Mark Miller;
          Diane Wolfe; Michael Doe; First Security Bank & Trust Co.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                           Submitted: November 8, 2021
                            Filed: November 12, 2021
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Illinois corporation Cornice & Rose International appeals the district court’s1
adverse grant of summary judgment in its diversity action raising claims under Iowa

      1
      The Honorable Kelly K.E. Mahoney, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
state law for intentional interference with contract, see Gibson v. ITT Hartford Ins.,
621 N.W.2d 388, 399 (Iowa 2001), and malicious interference with business
advantage, see Farmers Coop. Elevator, Inc. v. State Bank, 236 N.W.2d 674, 679
(Iowa 1975). On the intentional interference with contract claim, the district court
granted summary judgment for the defendants because it concluded that the plaintiff
did not provide evidence of a contract between itself and the third party. However,
“[w]e may affirm on any ground supported by the record.” Duffner v. City of St.
Peters, 930 F.3d 973, 976 (8th Cir. 2019). We conclude that the district court did not
err in granting summary judgment for the defendants because there is no genuine
dispute of material fact regarding whether the defendants improperly interfered with
the contract. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (reviewing
grant of summary judgment de novo); Berger v. Cas’ Feed Store, Inc., 543 N.W.2d
597, 599 (Iowa 1996) (stating that one element of a claim for intentional interference
with a contract is “[t]he defendant intentionally and improperly interfered with the
contract”). The record shows that the defendants were acting in their financial
interests when exercising their legal right to refuse to extend the loan because the
proposals to finance the remaining construction were not financially beneficial to the
defendants. See id. (“[A] party does not improperly interfere with another’s contract
by exercising its own legal rights in protection of its own financial interests.”) As to
the malicious interference with business advantage claim, we also conclude that the
district court did not err in granting summary judgment for the defendants.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-